Citation Nr: 0212495	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  98-16 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a left foot disorder 
(claimed as left foot drop) secondary to postoperative 
herniated nucleus pulposus (HNP) L4-5 with arachnoiditis.

WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel



INTRODUCTION

The veteran had active service from October 1946 to October 
1, 1949, and from October 27, 1949, to October 1966.

This appeal is from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The veteran and his spouse testified in 
October 2000 at a hearing at the Oakland RO before the 
undersigned member of the Board of Veterans' Appeals (Board), 
who the Chairman of the Board assigned to conduct the hearing 
and decide this appeal.  38 U.S.C.A. § 7107(c), (d)(1) (West 
Supp. 2002).  The corrected transcript is of record.

The instant appeal is advanced on the docket to correct an 
administrative error that caused significant delay in 
docketing the appeal.  38 C.F.R. § 20.900(c) (2001).


FINDINGS OF FACT

1.  The veteran is compensated for L4-5 HNP with 
arachnoiditis at the highest rate provided for that condition 
by the VA Schedule for Rating Disabilities, and the rating 
contemplates the pain and all neurologic deficits medically 
shown to be associated with the service-connected disability.

2.  The veteran does not have a left foot drop.


CONCLUSION OF LAW

A left foot drop is not proximately due to or the result of a 
service-connected L4-5 HNP with arachnoiditis, nor is any 
other left foot condition that could legally be separately 
ratable from the service-connected L4-5 HNP with 
arachnoiditis proximately due to or the result of service-
connected L4-5 HNP with arachnoiditis.  38 U.S.C.A. §§ 1110, 
1131 ((West Supp. 2002); 38 C.F.R. § 3.310(a), 4.14 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2001), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. 
§ 3.150(a) (2001).  The veteran filed an original application 
for VA disability compensation in February 1967.  No other 
form is necessary in this claim.

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and, as to inform him 
which information and evidence, if any, he must provide VA 
and which information and evidence, if any, VA will attempt 
to obtain on his behalf.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO scheduled the 
veteran for two examination to determine whether he had a 
left foot drop.  The veteran attended those examinations in 
December 1996 and July 1997.  The express purpose of the 
examinations was to diagnose or rule out the existence of 
left foot drop; the latter examination was to clarify the 
former report.  Notice to the veteran of the evidence and 
information necessary to substantiate his claim was inherent 
in the provision of the examinations for their expressed 
purpose.  Moreover, in scheduling and conducting the 
examination, VA implicitly informed the veteran that it would 
obtain the evidence necessary to substantiate his claim.  
More explicitly, in a March 1999 hearing, the VA hearing 
officer described in detail the criteria for proof of the 
existence and the disability rating of foot drop and inquired 
of the veteran whether there existed any medical evidence VA 
should obtain in support of his claim.  A February 2002 VA 
letter again notified the veteran of information and evidence 
necessary to substantiate his claim, of which material he 
must submit and which VA would attempt to obtain.  The record 
reveals that VA undertook to obtain, or the veteran 
submitted, all evidence of which it had notice.  
Consequently, VA's duty to notify the veteran of information 
and evidence necessary to substantiate his claim and of his 
and VA's burden to produce evidence is discharged.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  VA 
has obtained all evidence of which it had notice, or the 
veteran has submitted evidence.  There is no information 
notifying VA of additional evidence it must obtain.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  As noted above, VA afforded the 
veteran examinations in December 1996 and July 1997.  VA 
examined the veteran again in February 2002, obtaining a 
medical opinion pertinent to the claim at that time as 
directed by the Board's June 2001 remand for that purpose.  
VA has discharged its duty to afford the veteran examination 
or obtain medical opinion as necessary to resolve medical 
questions in his claim.

VA must notify the veteran of a failure to obtain evidence 
from any source.  38 U.S.C.A. § 5103A(b)(2) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,631-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(e)).  VA has 
obtained all evidence of which it had notice.  The veteran 
submitted evidence directly to the Board in April 2002.  The 
Board will consider this evidence in the first instance as 
authorized by regulation.  67 Fed. Reg. 3105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.1304).  In this case, this 
requirement to notify the veteran of failure to obtain 
evidence is moot.

II.  Secondary Service Connection

"[D]isability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected."  38 C.F.R. § 3.310(a) (2001).  Additionally, if 
a veteran has a condition that a service-connected disease or 
injury did not cause, which the service-connected disease or 
injury aggravates, the additional disability attributable to 
that aggravation can be service connected.  Allen v. Brown, 7 
Vet. App. 439 (1995).

The veteran has asserted that he has a left foot drop, 
characterized by inability to lift his left foot as high as 
he can lift his right foot such that he occasionally trips 
under circumstances such as stepping onto a curb.  He asserts 
that the constant, intractable pain that radiates to his feet 
is caused by service-connected lumbosacral disc disease 
unresolved by multiple surgeries, one of which, in service, 
resulted in lumbar adhesive arachnoiditis.  He asserts that 
the intractable, debilitating pain he suffers from his 
service-connected back conditions warrants separate service 
connection and compensation for the disabling effects on his 
left foot.

Historically, service medical records of July 1958 reveal the 
veteran complained of low back pain of several years' 
duration.  He had lumbar myelogram on July 8, 1958, with some 
subdural effusion of the oil contrast medium.  After repeat 
myelogram, he had surgical excision of L4-5 herniated nucleus 
pulposus.  Postoperatively, for the remainder of his time in 
service, he had recurrent post-operative low back pain and 
neurologic symptoms of sciatica with exacerbations and 
remissions.  Upon VA examination in February 1967 and review 
of service medical records, VA awarded service connection for 
the veteran's back condition in March 1967.

The extensive VA and private medical record from after 
service to the present reveals ongoing complaints of lower 
extremity pain.  The veteran had a left Achilles' tendon 
injury in 1985 and left plantar fascia releases in 1988.  A 
November 1994 VA neurosurgery evaluation diagnosed chronic 
adhesive arachnoiditis based on magnetic resonance imaging 
(MRI) study and computed tomography (CT) myelography.

A June 1996 consultation report from an orthopedic and spinal 
surgeon to VA department of geriatrics noted the veteran's 
complaints of chronic low back and bilateral leg pains.  The 
veteran reported that pain went from the buttocks to the 
thighs and into the calves, ankles and toes, resulting in 
limitation of endurance for walking to about one city block 
because of leg pain and weakness.  Examination showed the 
veteran was able to walk normally, but slowly.  He was unable 
to walk on his toes or heels.  He had absent deep tendon 
reflexes at the ankles.  Sensation was normal distally in 
both lower extremities.  His motor strength was 4+/5 
bilaterally in all groups tested, but he had easy breakaway 
or weakness with resistance.  The examiner recommended spinal 
fusion to decompress the nerves and achieve substantial 
relief of claudication.  It was anticipated that surgery 
would not provide complete relief because of arachnoiditis.

On VA examination in August 1996, the veteran reported 
treatment from October 1984 to the present from the VA 
neurosurgery clinic for intractable, chronic musculoskeletal 
pain.  He reported that walking was painful.  He stated that 
he used a cane for stability and avoided stairs if possible.  
He reported that he would trip when stepping onto the 
sidewalk because of a foot drop as a residual of a 
laminectomy.  He reported he could not walk on his toes or 
heels.  The veteran listed common activities he could not 
perform, describing the anatomical location and character of 
pain experienced with these various activities.  The veteran 
reported pain and tingling in his feet, some of which he 
related to gout in the right foot and plantar fascial pain, 
for which he had had bilateral surgery in the past.  On 
physical examination, dorsalis pedis pulses were 2+ 
bilaterally.  He was unable to walk on his toes or heels.  
The examiner could not elicit knee or ankle jerks.  The 
examiner noted other orthopedic and neurologic signs.  The 
diagnostic impressions included spinal stenosis and 
degenerative lumbar disc disease at several levels.  There 
was no diagnosis of foot drop or any other foot pathology.

A VA rating decision of November 1996 increased the veteran's 
rate of compensation to 60 percent for postoperative 
herniated nucleus pulposus, L4-5, with arachnoiditis.

On VA examination in December 1996, the examiner reviewed and 
summarized the veteran's medical history, noting a current 
post-operative diagnosis of failed back syndrome.  The 
examiner noted current complaints of radiating pain from the 
back into both lower extremities down to the toes with 
chronic fatigue and muscle weakness.  The veteran reported 
frequent stumbling and questioned whether he had foot drop.  
The examiner noted that the veteran did not have a standard 
foot drop, but because of weakness, he was sometimes unable 
to lift his left leg more than his right leg and would fall 
because of the weakness.  Examination revealed pain over both 
sciatic notches, severe on the left, mild to moderate on the 
right.  Deep tendon reflexes were absent in both knees and 
both ankles.  Examination of both feet revealed no apparent 
foot drop.  The veteran had 30 degrees of flexion, 35 degrees 
of dorsiflexion, 25 degrees of inversion, and 35 degrees of 
eversion bilaterally.  His gait was slow and meticulous, with 
no foot drop.  He could not walk on his toes or heels because 
of severe pain.  The diagnosis was "Failed back syndrome 
surgery (foot, spinal disc condition, foot drop), diagnosis 
present on this examination.  The examiner further commented, 
"This individual has a severe failed back syndrome but does 
not have the foot drop which was suggested as part of his 
laminectomy."  The examiner commented that the veteran 
should be evaluated in terms of his chronic pain problems 
related to failed surgery and spinal instability, not in 
terms of foot drop.

The veteran had another VA examination in July 1997 by the 
same physician who examined the veteran in December 1996, to 
clarify the question whether the veteran had a left foot 
drop.  The examiner noted that the veteran was well known to 
him.  The examiner noted that the veteran had a fall in 1985 
resulting in acute Achilles' tendinitis, and that he 
continued to have chronic pain in this left Achilles' tendon.  
The examiner noted that the veteran had bilateral plantar 
fascia releases in 1988.  The examiner noted the veteran's 
report of tripping occasionally when stepping up onto 
something such as a curb, because his left foot did not seem 
to go up as far as it should.  The examiner reported that the 
veteran was able to move his ankle through its entire range 
of motion and for that reason did not have a classic foot 
drop.  Current examination revealed a range of left ankle 
motion approximately the same as in December 1996.  The 
veteran's gait was broad based, cautious, and he was 
obviously in pain.  He had tenderness over the entire length 
of his left Achilles' tendon, as well as his left plantar 
surface.  The diagnosis was failed back syndrome resulting in 
chronic pain and probably contributing to some extent to the 
patient's problem.  "He does not have a classic foot drop."  
Other diagnoses included chronic Achilles' tendinitis and 
chronic plantar fasciitis.  X-rays revealed a mild hallux 
valgus deformity.

On VA podiatry follow-up in November 1997, the examiner 
reviewed the history of the veteran's foot complaints, noting 
onset in June of that year.  The examiner noted 10-year old 
plantar fascia releases, and past back surgery was noted as a 
possible complicating factor.  On examination, which included 
active and passive ranges of motion of the feet, the veteran 
was symptomatic at multiple locations.  An MRI showed 
multiple sites of inflammation.  The impression was tarsal 
tunnel syndrome as well as compensatory tenosynovitis.  The 
podiatry service planned a nerve conduction study to examine 
the tarsal tunnel.  A January 1998 VA electrodiagnostic study 
was suggestive of a chronic bilateral lumbosacral 
radiculopathy, with other findings consistent with acute 
denervation in muscles innervated by L5 on the right.  There 
was no evidence of tarsal tunnel entrapment on the right or 
the left.  A March 1998 podiatry clinic record characterized 
the veteran's complaints well as of "global discomfort in 
both feet," and of pain that was "diffuse and migratory."  
Bilateral foot pain, right greater than left, was thought 
probably to be radiculopathy secondary to L4-5 or L5-S1 nerve 
root impingement.

In June 1998, the VA neurosurgery clinic noted the veteran's 
denervation at L5 by EMG and his current complaint of sudden 
onset of severe lancinating pain into his feet after working 
in the garden pulling a tree stump, left greater than right.  
He refused to attempt toe or heel waking, but direct testing 
showed no motor weakness of any motor groups in his legs.  He 
had total analgesia to pin prick in both legs.  The examiner 
explained to the veteran the process of adhesive 
arachnoiditis and how his symptoms could be related to a 
funny motion of his back.  Follow-up in August 1998 and May 
1999 showed essentially no change in his symptoms.  Repeat 
lumbar MRI in August 1998 was said to show no significant 
changes when compared with the July 1996 study.

The veteran testified about the disability of his feet at a 
March 1999 hearing.  He described his functional impairments 
of his left foot as numbness, and he spoke generally about 
weakness, numbness, fatigue, poor endurance, and pain of his 
lower extremities generally.  He attributed his impairments 
in the use of his feet and lower extremities generally to 
iatrogenic arachnoiditis.  He opined, essentially, that he 
was entitled to additional compensation because the 
arachnoiditis was iatrogenic.  The veteran reported about his 
two plantar fascia surgeries, stating they were done because 
he could not walk.  He asserted that "they" had indicated 
that his back had caused his plantar fascia conditions.  He 
discussed the distinction between "classic foot drop" and 
his condition.  He reported that he has most of the symptoms 
of foot drop that he has read about, e.g., numbness, other 
sensations down his legs when he sneezed, and inability to 
spread his toes, but he did not have the paralysis of classic 
foot drop.  He stated that VA medical personnel referred to 
his left foot weakness and his stumbling because of it as 
foot drop, because it evoked an image that was easily 
understood.  He opined that he would eventually develop 
classic foot drop.  He further opined that he had had the 
plantar fascia release only because arachnoiditis had not yet 
been diagnosed.  He read excerpts of medical texts and 
illustrated his testimony with anatomical figures.  The 
veteran argued that the VA Schedule for Rating Disabilities 
should be amended to rate arachnoiditis specifically.

The hearing officer noted that the veteran's spine disorders 
were rated as intervertebral disc syndrome.  The hearing 
officer described the criteria for showing foot drop as the 
result of nerve paralysis and what the veteran must show to 
establish that he has foot drop that could be compensated 
separately from his service-connected spine conditions.  The 
hearing officer inquired of the veteran whether there were 
any medical records VA should obtain.  The veteran stated 
that he did not know "of anything that may be in existence 
that could be obtained anywhere."

On neurosurgical follow-up on August 13, 1999, the examiner 
noted a complex lumbar spine history including multiple 
surgical procedures, with denervation at L5 shown by EMG and 
arachnoiditis at the same level highly suggested by MRI 
studies.  Follow-up was to ensure that his symptoms were 
stable.  The veteran reported that numbness and pain were 
unchanged in the past five years.  He ambulated with a cane, 
with little endurance for standing or walking.  The examiner 
reported, "He has a foot drop on the left side, which is 
also stable."  The examiner noted that he discussed the 
veteran's condition with him in detail.

The veteran testified again in October 2000 at a hearing 
before the undersigned.  At this hearing he submitted a 
written statement and medical literature on arachnoiditis and 
other spinal cord injuries and diseases.  He stated that he 
wanted compensation for foot drop, or for the Board to issue 
a decision requiring VA to amend its schedule for rating 
disabilities to include chronic adhesive arachnoiditis.  He 
reported that evidence submitted since the most recent 
supplemental statement of the case showed that he had a left 
foot drop.  He reported that his toes dangle downward, 
causing him to trip and lose balance.  He asked what he 
should call his left foot condition in order to qualify for 
service connection.  He identified several diagnostic codes 
of the VA Schedule for Rating Disabilities that he felt could 
be applied appropriately to rate his left foot condition.

In a statement submitted at the October 2000 hearing, the 
veteran asserted that the relief he sought with his claim was 
a 20 percent disability rating for foot drop, rated as a 
moderately severe disability of the foot.

On routine six-month follow-up in July 2001, the veteran 
reported numbness on the soles and sides of his feet without 
change in strength or sensation.  In August 2001, he reported 
increase and subsequent decrease to baseline of lower 
extremity pain and weakness and back pain, noted as a flare-
up of arachnoiditis symptoms probably due to tapering of 
steroids that had been prescribed for another condition.  In 
November 2001, routine problem review noted chronic pain 
syndrome from arachnoiditis severely restricting his ability 
to walk.  Treatment records to April 2002 show the veteran's 
foot complaints stable or not mentioned other than as 
included in reference to symptoms of arachnoiditis.

In February 2002, the veteran had a VA neurologic examination 
to diagnose or rule out left foot drop.  The examiner 
reviewed the veteran's VA claims file and noted that he had 
treated the veteran several times as the only attending 
neurologist to treat the veteran at that hospital.  The 
examiner distinguished the neurosurgery clinic notation of 
left foot drop as by a neurosurgeon, not a neurologist.  The 
examiner stated,

Let it be known, once and for all, as I 
have written in my last several notes, 
that his neurological exam relating to 
strength in his lower extremities is 
TOTALLY NORMAL.  He does not have a foot 
drop.  I repeat, he does not have a foot 
drop.  I have written this in my last 
several notes.  The neurosurgeon's exam 
[report] is wrong.  There should not be 
any question about this.

The examiner noted the veteran's arachnoiditis, presumably 
due to Pantopaque injection, as well documented, and past EMG 
showing nerve damage, which the examiner felt was probably 
attributable to arachnoiditis, as well as some muscle damage.  
He reported that clinically, there was no weakness and 
therefore, this could not be described as foot drop, which 
term should be abolished from the veteran's record.

In addition to the forgoing, the veteran has submitted 
numerous statements during the pendency of his claim 
addressing his views on necessary changes to the VA schedule 
for rating disabilities.  He has extensively summarized 
medical literature on neurology and orthopedics, including 
articles and texts on arachnoiditis, spinal cord disease, 
disc disease, and lower extremity and foot disease and 
injury.  He has offered his interpretation of the literature 
and of its application to his case.  He has submitted 
hundreds of pages of medical texts, treatises, monographs and 
articles form periodical literature on the aforementioned 
topics.

The veteran's lay interpretation of the medical literature to 
reach the conclusion that he is entitled to secondary service 
connection or separate compensation on any basis for left 
foot impairment is not cognizable as medical evidence in 
support of his claim, however apparently thorough, because he 
lacks the expertise necessary to form medical opinions.  
Espiritu v. Derwinski, 2 Vet App. 492 (1992).  The necessity 
of appropriate expertise to formulate medical diagnoses and 
opinions is well demonstrated in this case by the distinction 
in qualification to diagnose foot drop emphasized by the 
February 2002 VA neurologist.  The neurologist distinguished 
even as between the expertise of a neurosurgeon and that of a 
neurologist to diagnosed foot drop.  Clearly, the Board 
cannot give greater weight to a lay opinion on a complex 
medical question than to a practitioner of the medical 
specialty most pertinent to the veteran's condition.

The veteran has prosecuted his claim as for service 
connection for left foot drop.  Foot drop is defined as "a 
condition in which the foot hangs in a plantar-flexed 
position, due to lesion of the peroneal nerve."  Dorland's 
Illustrated Medical Dictionary 648 (27th ed. 1988).  Review 
of the pertinent evidence clearly shows that the veteran does 
not have a left foot drop.  He cannot obtain secondary 
service connection for a disorder he does not have.  
Entitlement to VA disability compensation requires the 
existence of a current disability.  Gilpin v. West, 155 F. 3d 
1353, 1356 (Fed. Cir. 1998) (service connection based on 
wartime service); Degmetich v. Brown, 104 F. 3d 1328, 1332 
(Fed. Cir. 1997) (service connection based on peacetime 
service).

Whereas the veteran does not have a left foot drop, 
disability associated with it cannot be proximately due to or 
the result of a service-connected disease or injury, either 
directly or because of aggravation by a service-connected 
condition.  38 C.F.R. § 3.310(a) (2001); Allen v. Brown, 7 
Vet. App. 439 (1995).

Completeness in this case requires that the Board address the 
veteran's actual arguments as amply articulated in his 
hearing testimony and in his numerous writings addressing 
multiple theories of his interpretation of the law to allow 
compensation for his left foot, as he represents the facts 
regarding its condition.  Such consideration by the Board is 
not a consideration of law or regulation not previously 
considered within the meaning of applicable regulation, see 
67 Fed. Reg. 3105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903(c), because the RO considered generally 
whether the veteran met criteria for separate rating of left 
foot disability in considering whether the veteran in fact 
suffered loss of use of the foot.  See Supplemental Statement 
of the Case (Oct. 29, 1999, and May 16, 2002).  Nor is the 
veteran prejudiced by the Board's consideration of this 
point, because the veteran has repeatedly raised and argued 
multiple rationales for separate ratings for his left foot 
complaints, including the application of various diagnostic 
codes to authorize additional compensation.  See VAOPGCPREC 
16-92 (due process predicates for Board consideration of 
matters not considered by the RO); see also Bernard v. Brown, 
4 Vet. App. 384, 389 (1993) (Board must consider VAOPGCPREC 
16-92 in determining whether claimant is prejudiced by Board 
consideration of matter not considered by RO).

The crux of the veteran's argument is that he is 
undercompensated for chronic adhesive arachnoiditis.  He is 
of the opinion that he has disability of the toes and muscle 
weakness as an element of his arachnoiditis that impairs his 
ambulation to an extent amounting to a separate disability, 
for which he has pursued compensation under the theory of 
entitlement to secondary service connection.  Toward this 
end, he has submitted extensive literature to show the full 
scope of the manifestations and consequences of chronic 
adhesive arachnoiditis.

The veteran's claim implicates the issues in Bierman v. 
Brown, 6 Vet. App. 125 (1994) and in Esteban v. Brown, 6 Vet. 
App. 259 (1994), to the extent that the claim for secondary 
service connection for a left foot drop is tantamount to a 
claim for separate rating where the putative causative 
pathology is already service connected.  In Bierman, the 
claimant was a veteran service connected for lumbar spine 
pathology rated 60 percent disabling as intervertebral disc 
syndrome.  He had a documented left foot drop.  He sought 
separate rating for the left foot drop, and in a motion for 
reconsideration of a Board disallowance of his claim, argued 
the applicability of 38 C.F.R. § 3.310(a) to allow secondary 
service connection.  The Court noted that VA regulation 
precluded compensating twice under different diagnoses for 
the same disability.  See 38 C.F.R. § 4.14 (2001).  The Court 
remanded the case for the Board to ensure that a disallowance 
of a separate rating for left foot drop was because of the 
facts in the case, and not because disparity in 
interpretation of the law among various Board panels resulted 
in capricious disparity of results in factually similar cases 
depending on the Board panel to which an appeal was assigned.

In Esteban, 6 Vet. App. 259, the veteran was service 
connected for a facial injury rated as a single disability, 
disfiguring scars of the face.  In fact, the injury had 
resulted in tender scars of the face, disfiguring scars of 
the face, and muscle injury affecting mastication.  The 
Court, interpreting the rule against pyramiding, i.e., the 
evaluation of the same disability under different diagnoses 
or the evaluation of the same manifestation under different 
diagnoses, 38 C.F.R. § 4.14 (2001), found that Esteban's 
disabilities could be separately rated because they satisfied 
the essential element that "none of the symptomatology for 
any one of these three conditions is duplicative of or 
overlapping with the symptomatology of the other two 
conditions."  6 Vet. App. at 262 (emphasis in original).

The instant case is distinguishable from both Bierman and 
Esteban, for lack of the factual predicate for the Court's 
remand in Bierman or the ruling to grant separate ratings in 
Esteban.  In this case, the veteran does not have left foot 
drop.  He has not shown left foot pathology or manifestations 
that could be either granted service connection as a 
secondary disability under 38 C.F.R. § 3.310(a) or rated 
separately from the service-connected post-operative L4 HNP 
with arachnoiditis.

To the extent that the veteran seeks to have the Board 
effectuate or order changes in the Schedule for Rating 
Disabilities, that is not a remedy within the Board's 
authority.  Responsibility for adopting a schedule for rating 
disabilities is given to the Secretary.  See 38 U.S.C.A. 
§ 1155 (West 1991).  The Board's authority is to decide 
questions of law and fact in benefit determinations on appeal 
to the Secretary.  See  38 C.F.R. § 20.101 (2001).  In doing 
so, the Board must apply existing law, regulations, and 
General Counsel precedent opinions.  Id.  Thus, where 
necessary to decide an appeal, the Board will apply the 
rating schedule, but it has no authority to amend it.



ORDER

Service connection for left foot drop is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

